                                                          EXHIBIT
Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 1 of 10   A
                                                          EXHIBIT
Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 2 of 10   A
                                                          EXHIBIT
Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 3 of 10   A
                                                          EXHIBIT
Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 4 of 10   A
                                                          EXHIBIT
Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 5 of 10   A
                                                                                       2016-CV21492

                     IN THE CIRCUIT COIJllT 01' JACJCSON COUNTY, MISSOlJIU
                                      AT INDEPENDENCE

            EDNA BUCHANAN
            390S S. .AtlUl8 Ave.
            Iadependen.ee, MO 64155.
                                                                                                                         ,
                                                                                                                         I
                                                                                                                         I



                                        Plaintiff,                                                                       I
                                                                                                                         .



            v.                                                        Cue no: _______
                                                                      Comtno: ______
            TARGET CORPORATION
            [Serve: CT Cerporation Systems
                    120 South Central Ave.
                    Clayton, MO 63105)

                                        Defendant.
                                         PEfflJON POK DAMAGES

                   For her petition against the above named defendant, Plaintiffl3dna Buchanan states
            and alleges that:

                                        Padfes, Juisdietlop and Veage

                   1.     Plaintiff ls an individual now residing in the State of Missouri.

                   2.     Defendant Target Cotporation (heminafter "Target") is a corporation

            organi7.ed and existing under the laws of the State of Minnesota which is autb.ori.7'Mi to

            transact, and is transacting, business in the State of Missouri. Defendant operates a

            department store located at 17810 East 3'8 Street         in Independence, Jaclcson County.
            Missouri.

                   3.     Defendant can be served wi1h process .by delivering a copy of this petition

            and summons to it.s registered agent CT Corporation Systems, 120 South Central Avenue.

            Clayton, Missouri 63105.
                                                          1


11-5-2020                                            000629731G0001                                   6020201105011294



                                                                           EXHIBIT
                 Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 6 of 10   A
                                                          EXHIBIT
Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 7 of 10   A
                                                          EXHIBIT
Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 8 of 10   A
                                                          EXHIBIT
Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 9 of 10   A
Case 4:20-cv-00959-FJG Document 1-1 Filed 12/04/20 Page 10EXHIBIT
                                                          of 10   A
